        Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 1 of 49



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 PHILADELPHIA DIVISION


 JAMES EVERETT SHELTON and JON
 FREY, on behalf of themselves and others
 similarly situated,
                                                               Case No.2: 18-cv-4375-CMR
         Plaintiffs,

 v.

 DIRECT ENERGY, LP,

         Defendant.


      DECLARATION OF David Atigi IN SUPPORT OF DEFENDANT'S MOTION TO
                                    DISMISS

I, David Atiqi , declare as follows:

        1.      I am President, for KAA Energy Inc. I submit this Declaration in support of Direct

Energy, LP's Motion to Dismiss Plaintiffs' Complaint. The facts contained in this Declaration are

based on my personal knowledge and a review of KAA Energy Inc's records, and if called as a

witness, I would and could testify to the following facts.

        2.      In my capacity as President, I am familiar with calls KAA Energy Inc. places on

behalf of Direct Energy to potential customers.

        3.      On or about August 28, 2018, KAA Energy Inc. placed a call to Plaintiff James

Everett Shelton. Consistent with its general business practices, KAA Energy Inc. recorded the call

with Plaintiff Shelton. The recording was made and kept in the ordinary course of business. A true

and correct transcript of the call is attached as Exhibit 1.

        4.      On or about August 16,2018, KAA Energy Inc. placed a call to Plaintiff Jon Frey.

After the call was dropped, KAA Energy Inc. call Plaintiff Frey again. Consistent with its general
        Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 2 of 49



business practices, KAA Energy Inc. recorded both calls with Plaintiff Frey. The recordings were

made and kept in the ordinary course of business. A true and correct transcript of the calls is

attached as Exhibit 2.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed on November 7,2018, at Katy, TX.




                                     B:~~
                                       t~Atiqi




                                                 2
Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 3 of 49




            EXHIBIT 1
   Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 4 of 49
                   James Shelton Phone Recording

                                                                     Page 1




      TRANSCRIPTION OF


JAMES SHELTON PHONE RECORDING




                Stratos Legal, A Veritext Company
                          800-971-1127
        Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 5 of 49
                        James Shelton Phone Recording

                                                                          Page 2
 1                   WES:   Electric bills.        How are you,
 2   sir?
 3                   MR. SHELTON:      Yeah.    Who's calling?
 4                   WES:   My name is Wes calling on behalf
 5   of state authorized supplier Direct Energy, and the
 6   call is being recorded for quality assurance.          I'm
 7   calling in reference to information about your
 8   electric bill and your ability to receive price
 9   protection now on the cost of your electric.
10                   Do you recall that information?
11                   MR. SHELTON:      Yeah.    What kind of
12   information do you need?
13                   WES:   Okay.     So basically we can lock
14   you into a fixed rate guaranteed not to go up for 36
15   months with zero dollar cancellation fee so if you
16   ever found a better rate, you could take that with no
17   penalty.   All I would need to get your rate is your
18   utility company, which company you use.
19                   MR. SHELTON:      It's the Illuminating
20   Company.   They're part of First Energy.         I guess you
21   know those guys?
22                   WES:   Yeah, yeah, yeah.        Cleveland
23   Illuminating?
24                   MR. SHELTON:      Correct.
25                   WES:   Gotcha.     Okay.     I'm pulling that


                     Stratos Legal, A Veritext Company
                               800-971-1127
        Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 6 of 49
                         James Shelton Phone Recording

                                                                          Page 3
 1   up as we speak.     All right.    Okay.   Pulling up for me
 2   now.
 3                     So today we would be able to offer you
 4   a fixed rate for 36 months at 6.49 cents per
 5   kilowatt-hour with a zero dollar cancellation fee.
 6                     MR. SHELTON:    That sounds a lot better
 7   than what I currently have.
 8                     WES:   So if you grab a copy of your
 9   bill, we can go everything, and I can get you -- do
10   you have a gas bill as well, sir?
11                     MR. SHELTON:    Yes.
12                     WES:   Yeah.   You -- you might as well
13   grab that, too, and we can see the rate on that
14   because I might be able -- be able to help you with
15   both of them.
16                     MR. SHELTON:    All right.
17                     WES:   Who is your gas group?
18                     MR. SHELTON:    It's Dominion Energy.
19                     WES:   Dominion.   Gotcha.   Okay.
20                     MR. SHELTON:    Do you need the account
21   number or the customer number, which one do you need?
22                     WES:   I'm going to need the customer
23   for the Cleveland Illuminating.
24                     MR. SHELTON:    Okay.   You ready for
25   that?


                       Stratos Legal, A Veritext Company
                                 800-971-1127
        Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 7 of 49
                         James Shelton Phone Recording

                                                                          Page 4
 1                     WES:   Yes, sir.
 2                     MR. SHELTON:      Okay.
 3                     WES:   Uh-huh.
 4                     MR. SHELTON:
 5                     WES:   Uh-huh.
 6                     MR. SHELTON:
 7                     WES:   Okay.     Got it.     All right.   And
 8   the name that's on the bill?
 9                     MR. SHELTON:      It's James E. Shelton,
10   S-H-E-L-T-O-N.
11                     WES:   James, J-A-M-E-S?
12                     MR. SHELTON:      Correct.
13                     WES:   S-H-E-L-T-O-N.        Got it.
14                     MR. SHELTON:      S-H-E-L-T-O-N.
15                     WES:   S-H-E-L -- right, James Shelton.
16   Got it.   Okay.
17                     And then do you have your Dominion
18   bill?
19                     MR. SHELTON:      Yeah.    You need me to
20   pull that up?
21                     WES:   Yeah.     We can compare those
22   rates, too.     Today -- today with Dominion, we can
23   lock you into a rate for 36 months guaranteed not to
24   go up at $4.59 per MCF with a zero dollar
25   cancellation fee.


                       Stratos Legal, A Veritext Company
                                 800-971-1127
           Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 8 of 49
                           James Shelton Phone Recording

                                                                             Page 5
 1                      MR. SHELTON:      Okay.
 2                      WES:   Does that sound good as well?
 3                      MR. SHELTON:      It does.
 4                      WES:   All right.     So for that one --
 5   let me just look up Dominion real quick.             Hold on one
 6   second.     I'm not sure if I need -- oh, yeah, there it
 7   is.     I just need the account number on that one.
 8                      MR. SHELTON:      Need the account number?
 9   All right.      Give me a second.      I'm getting it.
10                      WES:   Sure.
11                      MR. SHELTON:      I'm sorry.     I didn't
12   grab the name of -- hold on.          I'm trying to find this
13   E-mail here.
14                      WES:   While -- while you're doing
15   that, what's your address, service address?
16                      MR. SHELTON:
17                      WES:   Could you spell it for me?
18                      MR. SHELTON:
19                      WES:   Gotcha.     City?
20                      MR. SHELTON:      Cleveland, Ohio.
21                      WES:   It is Cleveland.        Okay.   The
22   land.     And the zip code?       The land.     I used to live
23   in Cuyahoga Falls.
24                      MR. SHELTON:      Oh, really.     Nice.
25   1940 -- that's my old address.          44106.


                        Stratos Legal, A Veritext Company
                                  800-971-1127
        Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 9 of 49
                            James Shelton Phone Recording

                                                                          Page 6
 1                        WES:   44106?     Okay.    No worries.
 2   44106.     Gotcha.
 3                        And the phone number is (570)374-
 4   correct?
 5                        MR. SHELTON:      I'm sorry, the number
 6   that you have?
 7                        WES:   The phone number -- I'm sorry.
 8   That was -- I'm sorry.         That was a whole different
 9   number.
10                        The phone number is (484)626-
11   correct?
12                        MR. SHELTON:      You got it.
13                        WES:   Got it.     Okay.    Cool.   Okay.
14   James Shelton.        James.
15                        Are these -- are these your only two
16   active accounts in Ohio, sir?
17                        MR. SHELTON:      Yes.
18                        WES:   Okay.     I'm just making sure.
19   I'm going to read through a couple of things just so
20   we're -- we're dotting our Is and crossing our Ts,
21   okay?
22                        The name that appears on the bill,
23   James Shelton, service address --
24                        MR. SHELTON:      James E. Shelton, but,
25   yeah.


                          Stratos Legal, A Veritext Company
                                    800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 10 of 49
                       James Shelton Phone Recording

                                                                          Page 7
 1                   WES:    Okay.      Service address,
 2                  Cleveland, Ohio, 44106.
 3                   Is your service address the same as
 4   your billing address?
 5                   MR. SHELTON:        Yes, sir.
 6                   WES:    Do you have an active E-mail
 7   address, or would you like it mailed to you?
 8                   MR. SHELTON:        No, E-mail is better.
 9   It's
10                   WES:    Okay.      Hold on.       I'm sorry.
11   Hold on one second.     Let me just get there.
12                   JE Shelton.        Got it.
13                   MR. SHELTON:
14                   WES:    Right.
15                   MR. SHELTON:              at --
16                   WES:         at?
17                   MR. SHELTON:        Gmail.com.
18                   WES:    Gmail.com.        Okay.     Perfect.
19                   All right.       And then you're not on any
20   government energy assistance program such as CAP or
21   PIP?   Nobody is paying your bills for you, right?
22                   MR. SHELTON:        No.
23                   WES:    Okay.      All that's left is a
24   quick verification process where I would remain on
25   the line.   An authorized verifier will ask me to key


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 11 of 49
                         James Shelton Phone Recording

                                                                          Page 8
 1   in some information.      After that, the verifier will
 2   refer to you to confirm the time, date, that you're
 3   over the age of 18 and authorized to apply your price
 4   protected rates on both the electric and gas --
 5                     MR. SHELTON:   Okay.
 6                     WES:   -- with the selection of Direct
 7   Energy.     Please understand anything other than that
 8   throughout the verification process will prevent it
 9   from going forward.      They're going to confirm
10   everything I just did with your address, and they'll
11   ask you a couple of simple yes or no questions.        I'll
12   go over those with you right now just so there's no
13   confusion later and there's no -- you know, nothing
14   hidden from you.
15                     First question he's going to ask you
16   will be to confirm you understand you will continue
17   to receive one bill, the same bill from both
18   companies, okay?     We're just talking about the
19   supply --
20                     MR. SHELTON:   Okay.
21                     WES:   -- portion, so just -- that
22   you're going to receive the same bill just like you
23   always have and in the future, if you have any
24   questions on the bill, either bill, in the nature of
25   power going down or a gas leak or anything like that,


                       Stratos Legal, A Veritext Company
                                 800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 12 of 49
                         James Shelton Phone Recording

                                                                          Page 9
 1   you would continue to call the same company and they
 2   will be there for you just like they always have.
 3                   You understand, correct?
 4                   MR. SHELTON:     I understand, yeah.
 5   That makes sense.
 6                   WES:   Okay.   It -- it will confirm you
 7   do understand today by selecting Direct Energy, you
 8   will be price protected for your electric at 6.49
 9   cents per kilowatt-hour for 36 months with a zero
10   dollar cancellation fee and you'll be protected for
11   your gas at $4.59 per MCF for 36 months guaranteed
12   not to go up with a zero dollar cancellation fee as
13   well, okay?   And now prior --
14                   MR. SHELTON:     Yeah.
15                   WES:   -- to that 36 months, they're
16   going to send you in the mail a new offer, so about
17   45 days or so, about -- you know, within two months,
18   they're going to send you a new offer.       At that time,
19   you can either choose to accept the new offer,
20   decline the new offer or not respond.       If you don't
21   respond, you're going to end up on a month-to-month
22   variable rate, which is never good, so --
23                   MR. SHELTON:     Right.
24                   WES:   You do understand that, correct?
25                   MR. SHELTON:     Yeah, I understand.


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 13 of 49
                         James Shelton Phone Recording

                                                                          Page 10
 1                     WES:     Okay.   Okay.     And then the last
 2   thing --
 3                     MR. SHELTON:      How long do I have --
 4   I'm sorry.     Go ahead.     I don't want to interrupt you.
 5                     WES:     You will receive a terms of
 6   service packet in the mail within the next three to
 7   five business days reconfirming your selection of
 8   Direct Energy as your energy supplier.               You will have
 9   three days to review everything we discussed here
10   today.     If you decide to cancel in the three-day time
11   period, nothing will be implemented.            After the
12   three-day time period, there's still no opt out fees
13   applicable, so if you ever -- if you decide to cancel
14   or find a better rate, we're not charging you for it.
15   You just take that rate or do whatever you need to
16   do, okay?
17                     MR. SHELTON:      So then what's the
18   purpose of the three days, then?            Why --
19                     WES:     It's a rescission period just --
20   just in case you decided you didn't want to do it for
21   whatever reason.     It's a rescission period.
22                     MR. SHELTON:      So is the three days
23   from today or is it --
24                     WES:     No, no, after you get it.
25                     MR. SHELTON:      Okay.


                       Stratos Legal, A Veritext Company
                                 800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 14 of 49
                        James Shelton Phone Recording

                                                                          Page 11
 1                   WES:    You're going -- you're going to
 2   receive it in three to five days.       Then you have
 3   three days to look everything over just to make sure
 4   it's just how -- so I'm not promising you a trip
 5   around the world, a Ferrari or anything else that
 6   goes along with it.
 7                   MR. SHELTON:    Yeah.
 8                   WES:    And then --
 9                   MR. SHELTON:    Okay.
10                   WES:    -- all I need left is that gas
11   ID number or your account number and we can -- we can
12   get the verification.     Although I will remain on the
13   line, I am not out allowed to speak over the
14   verifier.   However, I am able to repeat a question.
15   If you have any questions, I encourage you to ask
16   them now.   Otherwise, I will remain on the line
17   throughout the verification and once it's completed,
18   if you have any questions, jot them down and I can
19   answer them afterwards.     They are not allowed to
20   answer any questions.     They -- they are pretty much
21   reading from script.     They're not -- they're not
22   going to be able to answer any questions.
23                   MR. SHELTON:    Okay.
24                   WES:    The third-party verifier is for
25   your protection.


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 15 of 49
                         James Shelton Phone Recording

                                                                          Page 12
 1                   MR. SHELTON:      I understand.
 2                   WES:   Okay.   So once we have the gas
 3   account number, we can move forward.
 4                   MR. SHELTON:      I'm ready for that.
 5   You -- you ready?
 6                   WES:   Yeah, I'm -- I'm good.
 7                   MR. SHELTON:      All right.    It's
 8

 9                   WES:   Perfect.
10                   MR. SHELTON:      That's the account
11   number.
12                   WES:   Okay.   No problem.      I'm just
13   putting that in the information right now, and I'm
14   going to try to get a verifier on the line for us.
15                   MR. SHELTON:      Awesome.
16                   WES:   And we can lock you in, fix
17   these rates for you.    Perfect.     Everything went
18   through great, so I'm just waiting on the verifier.
19   I'm -- I'm plugging that in.
20                   Remember, the first part is going to
21   be for me.   You don't need to push any buttons.           I
22   will let you know when it's your turn, okay?
23                   MR. SHELTON:      Okay.
24                   WES:   Okay.   All right.      Let me get
25   them on the line for you.


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 16 of 49
                       James Shelton Phone Recording

                                                                          Page 13
 1                   MR. SHELTON:      Awesome.
 2                   (Data Exchange automated system
 3                   playing.)
 4                   VERIFIER:      This is LaShaun.      Can I
 5   have your vendor ID?
 6                   WES:   246?
 7                   VERIFIER:      Agent ID?
 8                   WES:   2094.
 9                   VERIFIER:      246, 2094 for Wesley.
10   Transaction (inaudible) ID?
11                   WES:   I'm sorry.       That is going to be
12   1715034.
13                   VERIFIER:      1715034.     Your verification
14   code is 818964618.
15                   WES:   618?
16                   VERIFIER:      Yes.
17                   WES:   Okay.     All right.     All right.
18   Mr. Shelton, remember, (inaudible) answers and I'll
19   be on the line afterwards, okay?
20                   MR. SHELTON:      Yeah.
21                   WES:   All right.       Thank you.
22                   VERIFIER:      Hello.     My name is LaShaun
23   with Data Exchange, and I'm calling on behalf of
24   Direct Energy to verify your enrollment.          Data
25   Exchange is a third-party verifier and cannot answer


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 17 of 49
                        James Shelton Phone Recording

                                                                          Page 14
 1   any questions during this process.
 2                    Do you understand this call is being
 3   recorded and may be monitored for quality assurance
 4   and regulatory purposes?
 5                    MR. SHELTON:   Yes, I understand.
 6                    VERIFIER:   Okay.     Please tell me your
 7   first and last name.
 8                    MR. SHELTON:   It's James Shelton,
 9   S-H-E-L-T-O-N.
10                    VERIFIER:   Thank you.
11                    And are you the account holder or the
12   account holder's spouse?
13                    MR. SHELTON:   Account holder.
14                    VERIFIER:   Thank you.
15                    And I'll ask a few questions to
16   confirm the application details with you.        Please
17   respond to the following with a clear yes or a no.
18                    Can you confirm that today's date is
19   August 24th, 2018 and the time is 2:51 p.m.?
20                    MR. SHELTON:   Yes.
21                    VERIFIER:   And are you over 18 years
22   of age?
23                    MR. SHELTON:   Yes.
24                    VERIFIER:   And are you currently
25   participating in a public assistance program or a


                      Stratos Legal, A Veritext Company
                                800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 18 of 49
                        James Shelton Phone Recording

                                                                          Page 15
 1   fixed income payment plan or PIP?
 2                    MR. SHELTON:   No, I'm not.
 3                    VERIFIER:   And now I just need to
 4   confirm application details.
 5                    Direct Energy will provide natural gas
 6   service at a fixed state of $4.59 per MCF for a 36
 7   monthly billing cycle with a cancellation fee of zero
 8   dollars, and this rate excludes applicable sales tax
 9   and utility charges.
10                    Do you understand?
11                    MR. SHELTON:   Yes.
12                    VERIFIER:   And after the initial term,
13   your service will automatically renew on a
14   month-to-month basis at a variable rate as explained
15   in your agreement.     You may also contact Direct
16   Energy to discuss available renewal options.
17                    Do you understand?
18                    MR. SHELTON:   Yes.
19                    VERIFIER:   And if you change your
20   mind, you may call East Ohio Gas customer service at
21   (800)386-7557.
22                    Do you understand?
23                    MR. SHELTON:   Yes.
24                    VERIFIER:   And Direct Energy will
25   provide electric continuation service at a fixed rate


                      Stratos Legal, A Veritext Company
                                800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 19 of 49
                       James Shelton Phone Recording

                                                                          Page 16
 1   of 6.49 cents per kilowatt-hour for a 36 monthly
 2   billing cycle with a cancellation fee of zero
 3   dollars, and this rate excludes applicable sales tax
 4   and utility charges.
 5                   Do you understand?
 6                   MR. SHELTON:    Yes.
 7                   VERIFIER:    And after the initial term,
 8   your service will automatically renew on a
 9   month-to-month basis at a variable rate as explained
10   in your agreement.     You may also contact Direct
11   Energy to discuss available renewal options.
12                   Do you understand?
13                   MR. SHELTON:    Yes.
14                   VERIFIER:    And do you understand that
15   your service will begin upon processing and
16   acceptance of your enrollment request by your utility
17   in approximately the next few billing cycles?
18                   MR. SHELTON:    Yes, I understand.
19                   VERIFIER:    And do you understand that
20   Direct Energy is not your electric utility company
21   and that you may choose to remain with your utility
22   company or enroll with another electric supplier?
23                   MR. SHELTON:    Yes, I understand.
24                   VERIFIER:    And do you understand that
25   Direct Energy is not your natural gas utility and


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 20 of 49
                        James Shelton Phone Recording

                                                                          Page 17
 1   that you may choose to remain with your natural gas
 2   company's applicable tariff or default service?
 3                   MR. SHELTON:    Yes.
 4                   VERIFIER:    And do you understand that
 5   you will continue to receive one monthly bill from
 6   your utilities containing the delivery charges, all
 7   applicable taxes and a separate line item showing
 8   Direct Energy's name and price for commodity
 9   supplies?
10                   MR. SHELTON:    Yes.
11                   VERIFIER:    And your electric and gas
12   utility selected billing plan is not available
13   through the generation portion of your bill when you
14   enroll with Direct Energy.
15                   Now, do you accept the terms of this
16   offer and agree to become a Direct Energy customer?
17                   MR. SHELTON:    Yeah.
18                   VERIFIER:    Okay.     And do you
19   understand that within one business day of your
20   enrollment, Direct Energy will mail you a written
21   agreement confirming the terms and conditions
22   discussed today?
23                   MR. SHELTON:    Yes, I understand.
24                   VERIFIER:    And now can you please tell
25   me your electric customer number?


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 21 of 49
                        James Shelton Phone Recording

                                                                          Page 18
 1                    MR. SHELTON:   Let me just pull it up.
 2                    VERIFIER:   Okay.
 3                    MR. SHELTON:   Okay.     It's -- you want
 4   the customer number?
 5                    VERIFIER:   Yes, your electric customer
 6   number.
 7                    MR. SHELTON:   Okay.
 8

 9                    VERIFIER:   Thank you.
10                    And now your gas account number,
11   please.
12                    MR. SHELTON:   Okay.         -- I'm sorry,
13                     That's
14                    VERIFIER:   Thank you.
15                    And can you please tell me your
16   address including city, state and zip code for gas
17   and electric?
18                    MR. SHELTON:   It's
19   and that's Cleveland, Ohio, 44106.
20                    VERIFIER:   Thank you.
21                    I show billing and service address as
22   the same for both, and the name on both bills is
23   James Shelton?
24                    MR. SHELTON:   Correct.     Yes.
25                    VERIFIER:   And phonetically, that's


                      Stratos Legal, A Veritext Company
                                800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 22 of 49
                         James Shelton Phone Recording

                                                                          Page 19
 1

                  and I have your E-mail address as
 3                    gmail.com?
 4                     MR. SHELTON:     Yes,
 5                gmail.com.
 6                     VERIFIER:     Yes, and phonetically,



 8       gmail.com.
 9                     And your --
10                     MR. SHELTON:
11                     VERIFIER:     -- utility -- yeah,
12                    yeah.
13                     MR. SHELTON:     Correct.
14                     VERIFIER:     And your utility will also
15   be sending you a letter confirming your enrollment
16   with Direct Energy.
17                     Do you understand that you're allowed
18   seven business days from the letter's postmark date
19   to cancel the gas service without penalty point
20   applying?
21                     MR. SHELTON:     Yes.
22                     VERIFIER:     And do you understand that
23   you're allowed seven calendar days from the letter's
24   postmark date to cancel the electric utility without
25   penalty point applying?


                       Stratos Legal, A Veritext Company
                                 800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 23 of 49
                         James Shelton Phone Recording

                                                                          Page 20
 1                     MR. SHELTON:      Yes.
 2                     VERIFIER:      Your verification is
 3   complete.     Your verification code is 818964618.
 4                     MR. SHELTON:      Okay.
 5                     VERIFIER:      And thank you, and you have
 6   a good day.
 7                     MR. SHELTON:      You, too.
 8                     VERIFIER:      Thank you.
 9                     WES:   All right, Mr. Shelton, you're
10   all done.     Do you have any more questions for me?
11                     MR. SHELTON:      You guys going to send
12   me that E-mail with the terms and conditions?
13                     WES:   Yeah.     So now -- now that they
14   have that, it should come in your E-mail probably
15   within the next 24 hours, Monday at the latest only
16   because it's Friday, I would say, and -- and on top
17   of that, you might receive one in the mail as well,
18   but because you gave the E-mail, it should come just
19   right to your E-mail.
20                     MR. SHELTON:      Okay.
21                     WES:   All right.
22                     MR. SHELTON:      Thank you.
23                     WES:   All right.        You have a great
24   weekend.
25                     MR. SHELTON:      You, too.     Thanks.


                       Stratos Legal, A Veritext Company
                                 800-971-1127
     Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 24 of 49
                     James Shelton Phone Recording

                                                                        Page 21
 1                 WES:   All right.    Bye-bye.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                   Stratos Legal, A Veritext Company
                             800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 25 of 49
                        James Shelton Phone Recording

                                                                          Page 22
 1   STATE OF TEXAS
 2   COUNTY OF HARRIS
 3                      REPORTER'S CERTIFICATE
 4        TRANSCRIPTION OF JAMES SHELTON PHONE RECORDING
 5        I, the undersigned Certified Shorthand Reporter
 6   in and for the State of Texas, certify that the
 7   recorded conversation in the foregoing pages is
 8   transcribed accurately to the best of my ability to
 9   hear and understand the recorded audio.
10        I further certify that I am neither attorney or
11   counsel for, related to, nor employed by any parties
12   to the action in which this testimony is taken and,
13   further, that I am not a relative or employee of any
14   counsel employed by the parties hereto or financially
15   interested in the action.
16        SUBSCRIBED AND SWORN TO under my hand and seal
17   of office on this the          day of                      ,
18         .
19

20

21                               Vickie G. Hildebrandt, CSR
                                 Texas CSR 1363
22                               Expiration: 12/31/19
                                 STRATOS LEGAL SERVICES, LP
23                               Firm Registration No. 484
                                 4295 San Felipe, Suite 125
24                               Houston, Texas 77027
                                 713.481.2180
25



                      Stratos Legal, A Veritext Company
                                800-971-1127
Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 26 of 49




            EXHIBIT 2
  Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 27 of 49
                     Jon Frey Phone Recording

                                                                     Page 1




   TRANSCRIPTION OF


JON FREY PHONE RECORDING




                Stratos Legal, A Veritext Company
                          800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 28 of 49
                          Jon Frey Phone Recording

                                                                          Page 2
 1                   SARAH:   Handles the electric bill.         Is
 2   that you?
 3                   MR. FREY:   Yes.
 4                   SARAH:   Oh, hi.     My name is Sarah, and
 5   I'm calling on behalf of a state authorized supplier,
 6   Direct Energy, and the call is being recorded for
 7   quality assurance, and I'm calling in reference --
 8                   MR. FREY:   Okay.     What -- what --
 9   what -- what was your company name?
10                   SARAH:   It's called Direct Energy.
11                   MR. FREY:   Oh, Direct Energy.      Okay.
12                   SARAH:   Yeah, and just to let you
13   know, too, this call is being recorded for quality
14   assurance, and I'm calling in reference to
15   information about your electric bill and your ability
16   to receive a price protection on the cost of your
17   electricity.
18                   Do you recall that information?
19                   MR. FREY:   I don't, no.
20                   SARAH:   Yeah.     This is really great
21   because now you have the ability to receive a price
22   protection on the cost of your electricity and today,
23   it's my job to explain and apply those for you.
24                   MR. FREY:   Okay.
25                   SARAH:   Okay.     Great.   And if you can


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 29 of 49
                          Jon Frey Phone Recording

                                                                          Page 3
 1   grab a pen and your utility bill, just some
 2   information so that I can confirm a few details with
 3   you.   It will take a few moments of your time, and
 4   I'll get you right back to your day.
 5                   MR. FREY:   Okay.
 6                   SARAH:   Okay.     Thank you.   Okay.       You
 7   got a pen, and just a copy of your electric bill,
 8   too.
 9                   Now, do you also receive natural gas
10   in your home as well?
11                   MR. FREY:   Yes.
12                   SARAH:   Okay.     Great.   Go ahead and --
13   and grab that one, too, for me.
14                   MR. FREY:   Okay.     Can you hang on one
15   second?
16                   SARAH:   You bet.     Take as long as you
17   need to.
18                   MR. FREY:   Okay.
19                   SARAH:   Okay.
20                   MR. FREY:   Okay.     I have my PICO bill.
21                   SARAH:   Okay.     Great.   Yeah.     I want
22   to confirm that with you.     PICO, then, for both your
23   gas and your electric?
24                   MR. FREY:   Just for electric.
25                   SARAH:   Oh, just electric.         Okay.


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 30 of 49
                             Jon Frey Phone Recording

                                                                          Page 4
 1   Great.
 2                      Can you confirm your name as it is on
 3   the bill and your service address?
 4                      MR. FREY:   It's Jon Frey,
 5            , Philadelphia.
 6                      SARAH:   Okay.     Perfect.   Okay.   Thank
 7   you so much for that, sir.          All right.   I'll just
 8   update this a little bit.
 9                      MR. FREY:   Okay.
10                      SARAH:   And what is the zip code you
11   have there, too?
12                      MR. FREY:   19134.
13                      SARAH:   19134, and can you spell your
14   last name for me to make sure this is correct?
15                      MR. FREY:   F-R-E-Y.
16                      SARAH:   There's so many different
17   spellings.     I -- I never want to get them wrong.
18                      And your first --
19                      MR. FREY:   Right.
20                      SARAH:   And your first name?
21                      MR. FREY:   Jon, J-O-N.
22       Q.       (BY SPEAKER) Jon.       Okay.   Just like that.
23   Okay.     Great.
24                      And I have you -- is it
25              Philadelphia, Pennsylvania, 19134?


                        Stratos Legal, A Veritext Company
                                  800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 31 of 49
                           Jon Frey Phone Recording

                                                                          Page 5
 1                   MR. FREY:
 2                   SARAH:         .    Thank you so much for
 3   that.         Okay.      Beautiful.
 4                   All right.     And if you want to write
 5   this down, by selecting Direct Energy today, we're
 6   going to be able to price protect you -- let's see.
 7   Let's get back into Pennsylvania here.
 8                   MR. FREY:     Okay.
 9                   SARAH:     Just about got it here.      Okay.
10   Perfect.
11                   We're going to be able to protect --
12   by selecting Direct Energy, we're going to be able to
13   price protect you at 8.59 cents, and that's per
14   kilowatt-hour, and that comes with a zero
15   cancellation fee, and that will be for your
16   electricity there.
17                   MR. FREY:     Okay.
18                   SARAH:     Okay.   Perfect.     And let's
19   see.
20                   And on your PICO bill, your account
21   number should be at the top, and it's ten numbers
22   long.   Could you read that off for me?
23                   MR. FREY:
24                   SARAH:             Beautiful.    Thank you so
25   much for that, sir.      All right.   Great.     Just about


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 32 of 49
                          Jon Frey Phone Recording

                                                                          Page 6
 1   got this.
 2                   And are you the account holder, sir?
 3                   MR. FREY:   Yes.
 4                   SARAH:   Okay.     Perfect.     All righty.
 5   We go through a state verification process, too.            It
 6   takes about one -- one to one and a half minutes to
 7   complete and then that's just for your security, too,
 8   so -- that everything that I'm telling you today,
 9   they just verify, make sure I didn't promise you a
10   free trip to the Bahamas or anything like that, okay?
11                   MR. FREY:   Right.     Right.
12                   SARAH:   I'll -- I'll briefly go over
13   that with you, too, and let you know what kind of
14   questions they're going to ask, and then we'll get
15   you right back to your day here.       They're just having
16   me copy and paste a few things here real quick so --
17   and I've gotten a lot faster than I used to be, so
18   thanks for your patience here.       All right.     Okay.
19                   And is your billing address and your
20   service address, are they the same?
21                   MR. FREY:   Yes.
22                   SARAH:   Perfect.     Beautiful.     Just
23   about got it.   It kind of gets loud in here.         If it
24   gets too loud, I'll -- I'll mute my side of the
25   phone here.


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 33 of 49
                           Jon Frey Phone Recording

                                                                          Page 7
 1                    MR. FREY:   Right.       Right.
 2                    SARAH:   Okay.     Thank you.       Okay.
 3   So -- and that's Philadelphia, Pennsylvania, 19134?
 4                    MR. FREY:   Yes.
 5                    SARAH:   Okay.     Perfect.       And they'll
 6   just ask you to verify your address, too, to make
 7   sure it's the -- it's the same, so -- all righty.
 8   And one quick moment here.        Okay.     Perfect.    All
 9   right.    Just about got it there.        All right.     My
10   computer is on the slow side.        It just took my page
11   away that I was working on here, so bear with me
12   here.    We'll -- we'll get -- we'll get you through
13   this.
14                    MR. FREY:   Okay.
15                    SARAH:   Yeah.     Okay.     Just about done
16   with it again.    All righty.
17                    And is this the best phone number to
18   reach you at, too, the
19                    MR. FREY:   Yes.
20                    SARAH:   Okay.     Great.     All righty.
21   Okay.    And they're also, too, Jon, they're going to
22   be mailing you a packet, too, within three to five
23   business days.    Everything that we've discussed here
24   today, you will have that in writing, too, and then
25   in the privacy of your home, you just can go right


                      Stratos Legal, A Veritext Company
                                800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 34 of 49
                               Jon Frey Phone Recording

                                                                          Page 8
 1   through the information, and you have a three-day
 2   period of rescission so you can actually rescind --
 3   rescind the offer if you choose to or stay with it.
 4   It gives you the opportunity, too, to -- you know, if
 5   you wanted to search out other places or anything.
 6   You're not tied into anything here.             You're just
 7   selecting Direct Energy as your supplier today.
 8                     MR. FREY:     Okay.
 9                     SARAH:     This will get the information
10   in your hands, too, and, again, with a zero
11   cancellation fee.
12                     Okay.     It looks like we are ready to
13   continue here, so I'll get this going.             All right.
14   All righty.     Okay.     Double-checking everything here.
15   All right.     We got this.     Thank you so much for your
16   patience.     Oh, my goodness.       Okay.     Here we go, Jon.
17                     And, Jon, you're not on any government
18   energy assistance program such as CAP or PIP,
19   correct?
20                     MR. FREY:     Correct.
21                     SARAH:     Okay.    Great.     And the
22   verifier, when I get them on the line, all they have
23   is a script in front of them so they're not
24   authorized to answer any questions, but any questions
25   you have, I'll make sure to answer before I let you


                       Stratos Legal, A Veritext Company
                                 800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 35 of 49
                          Jon Frey Phone Recording

                                                                          Page 9
 1   go for the day, okay?    And they're also going to
 2   confirm if your service address is the same as your
 3   billing, and if you want to add an active E-mail
 4   address, you certainly can.      If you don't want to,
 5   Jon, just say no thank you on that, and all that's
 6   left right now is a quick verification process.
 7                   Jon, I'll remain on the line while the
 8   authorized verifier will ask me to key in some
 9   information, so you don't have to press any numbers.
10   I'll do that for you and they'll ask me to identify
11   myself and then they'll ask me a few questions and
12   after that, I'll let you know when it's your turn and
13   then get you on the line with the too -- I'll let you
14   know, too, it's going to be simple yes or no
15   questions that they'll, you know, ask there and what
16   they're going to do, too, is they're going to simply
17   confirm the information exactly as it appears on the
18   utility bill so do keep that handy, and they will
19   confirm with you that you understand that Direct
20   Energy is an energy supplier certified by the State
21   Commerce Commission and not a utility company.
22                   You do understand that, correct?
23                   MR. FREY:   Yes.
24                   SARAH:   Okay.     Great.   And there are a
25   few simple yes or no questions, and I'm to go over


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 36 of 49
                            Jon Frey Phone Recording

                                                                          Page 10
 1   that with you right now.
 2                   They will confirm with you that you
 3   understand you'll continue to receive one bill from
 4   PICO just like you always have, Jon, and in the
 5   future, if you have any questions on your bill or
 6   something to a nature of a power line down, PICO will
 7   continue to be there for you just like they always
 8   have.
 9                   You do understand that, correct?
10                   MR. FREY:   Yes.
11                   SARAH:   Great.     And they will also
12   confirm that you do understand today, by selecting
13   Direct Energy, you'll be charged the 8.59 cents per
14   kilowatt-hour price protected guaranteed not to go up
15   in the next 36 months with a zero cancellation fee
16   and prior to that 36 months, Jon, they're going to
17   send you -- you're going to receive a notice with a
18   new offer in the mail and at that point, you have the
19   choice to accept it or decline it and if you do not
20   respond at all, you'll just go back onto a variable
21   month-to-month rate.
22                   You do understand that, correct?
23                   MR. FREY:   Yes.
24                   SARAH:   Okay.     Wonderful.   Okay.
25   Great.   And they'll also confirm that PICO -- this is


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 37 of 49
                          Jon Frey Phone Recording

                                                                          Page 11
 1   your only customer account, correct?
 2                   MR. FREY:    Correct.
 3                   SARAH:   Okay.   You don't have two
 4   other houses or four other houses?
 5                   MR. FREY:    No, no, no.
 6                   SARAH:   Some people do.      That's why we
 7   always ask that question, just to make sure.
 8                   Okay, Jon.    And you're also going to
 9   be receiving a terms of service packet by mail within
10   the next three to five business days reconfirming
11   your selection of Direct Energy as your energy
12   supplier, and in the State of Pennsylvania, you have
13   a three-day rescission period in which to review
14   everything we've discussed here today and if you
15   decide to cancel in that three-day time frame,
16   nothing will be implemented and even after that
17   three-day time frame has elapsed, there's still no
18   opt out fees applicable if you decide to cancel.        Of
19   course, you wouldn't want to cancel rate protection,
20   correct?
21                   MR. FREY:    Right.     Correct.
22                   SARAH:   If you find someone who is
23   less later on, go ahead, cancel it, and, you know, go
24   with them.   I always encourage that, too, and nothing
25   will be implemented anyway, Jon, for the next 30 to


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 38 of 49
                               Jon Frey Phone Recording

                                                                          Page 12
 1   60 days.     That's two billing cycles before you see
 2   anything actually change with your bill, and the only
 3   thing that would change is the supplier will be
 4   Direct Energy, but that's -- like I said, that will
 5   be two billing cycles before you see that show up.
 6                     You do understand that, correct?
 7                     MR. FREY:    Yes.
 8                     SARAH:    Okay.     Great.     Okay, Jon,
 9   although I'm going to remain on the line, I'm not
10   allowed to speak over the verification.             However, I'm
11   able to repeat a question, so if you have any
12   questions right now, Jon, I encourage you to go ahead
13   and ask them.
14                     Can you think of anything?
15                     MR. FREY:    No.
16                     SARAH:    Okay.     Perfect.     Okay.   I'm
17   going to remain on the line.          Once the verification
18   is complete, just make sure, if you think of any
19   questions, you may want to write them down or just
20   save them for me at the very end since they're --
21   like I said earlier, they -- they're not allowed to
22   answer any questions.       It will just be a simple clear
23   yes or no.
24                     Okay.    Let's go ahead.        Take about a
25   minute, minute and a half total time here, and we'll


                       Stratos Legal, A Veritext Company
                                 800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 39 of 49
                          Jon Frey Phone Recording

                                                                          Page 13
 1   get you back to your day, Jon.
 2                   (Data Exchange automated system
 3                   playing.)
 4                   SARAH:   And I'll press the buttons.
 5                   VERIFIER:    Good -- good morning.
 6   Thank you for calling Data Exchange.        My name is
 7   Theresa Boyd.
 8                   May I have your vendor number?
 9                   SARAH:   Good morning.      It's 246.
10                   VERIFIER:    246.    Thank you.
11                   And may I have the agent code?
12                   SARAH:   2022.
13                   VERIFIER:    2022.
14                   Am I speaking to Sarah Moreland?
15                   SARAH:   Yes, you are.
16                   VERIFIER:    Thank you, Sarah.
17                   And what is the transaction ID, record
18   ID, please?
19                   SARAH:   It's 1703605.
20                   VERIFIER:    1703605.
21                   Your verification code is 818956818.
22   Thank you, Agent.   I will continue with the customer.
23   Have a wonderful day.
24                   SARAH:   You, too.      Thank you so much.
25                   Okay, Jon.    This is --


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 40 of 49
                            Jon Frey Phone Recording

                                                                          Page 14
 1                     VERIFIER:    Thank you.
 2                     SARAH:    -- your turn, and any
 3   questions, again, Jon, just save for me at the very
 4   end, okay?
 5                     Thank you so much, Verifier.         Go
 6   ahead.
 7                     VERIFIER:    Sure.
 8                     Good morning, Mr. Frey.         This is
 9   Theresa from Data Exchange.       Data Exchange is a
10   third-party verifier and cannot answer any questions
11   during this process.       This call is being recorded and
12   may be monitored for quality assurance and regulatory
13   purposes and will only take a few moments to
14   complete.
15                     Please tell me your first and last
16   name.
17                     SARAH:    He hung up, Verifier.       Let me
18   try him back.
19                     VERIFIER:    Okay.    No problem, Sarah.
20   Thank you.   Have a great day.
21                     SARAH:    You too.    Thanks.
22                     (Phone call continues)
23                     MR. FREY:    Hello?
24                     SARAH:    Hi, Jon.    I'm so sorry that I
25   lost you there.     This is Sarah, and I'm calling on


                       Stratos Legal, A Veritext Company
                                 800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 41 of 49
                             Jon Frey Phone Recording

                                                                          Page 15
 1   behalf of the state authorized supplier, Direct
 2   Energy, and the call is being recorded for quality
 3   assurance --
 4                   MR. FREY:     Oh, hey.
 5                   SARAH:    -- calling -- hey, I'm going
 6   to go ahead and get the verifier back on the line.
 7   They were almost done.      They only had a few questions
 8   to verify with you just to make sure that, you know,
 9   I did my job.   That's the only reason that they're
10   there, for your security.
11                   MR. FREY:     Right.      Right.   Right.
12                   SARAH:    Yeah.      Take about a minute,
13   minute and a half, but I'm so sorry I lost you there.
14                   Okay.    Here we go.       I'm going to go
15   ahead and get them back on the line, okay, Jon?
16                   MR. FREY:     Okay.
17                   SARAH:    Okay.      Thank you so much.
18                   (Data Exchange automated system
19                   playing.)
20                   VERIFIER:     Hello?
21                   SARAH:    Yes.      Hi.
22                   VERIFIER:     Hi.     Good morning.    Thank
23   for calling Data Exchange.        This is Shamika Jones.
24                   Can I have the vendor number?
25                   SARAH:    Sure.      It's 246.


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 42 of 49
                           Jon Frey Phone Recording

                                                                          Page 16
 1                   VERIFIER:     246.     Agent code?
 2                   SARAH:     2022.
 3                   VERIFIER:     2022 for Sarah Moreland?
 4                   SARAH:     Yes, it is.
 5                   VERIFIER:     And the transaction ID?
 6                   SARAH:     1703605.
 7                   VERIFIER:     1703605?
 8                   SARAH:     Yes.
 9                   VERIFIER:     Okay.     Your verification
10   code is 818956820, and thank you. I will continue
11   with the customer.
12                   SARAH:     Okay.     Thank you.
13                   Okay, Jon, this is your turn.
14                   Thank you so much, Verifier.         Go
15   ahead.
16                   MR. FREY:     Okay.
17                   VERIFIER:     Hello, Mr. Frey?
18                   MR. FREY:     Yes.
19                   VERIFIER:     This is Shamika with --
20   from Data Exchange.      Data Exchange is a third-party
21   verifier.   They cannot answer any questions during
22   this process.   This call is being recorded and may be
23   monitored for quality assurance or regulatory
24   purposes and will only take a few moments to
25   complete.


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 43 of 49
                           Jon Frey Phone Recording

                                                                          Page 17
 1                    Please tell me your first and last
 2   name.
 3                    MR. FREY:    Jon Frey.
 4                    VERIFIER:    Thank you.
 5                    Are you the account holder or the
 6   account holder's spouse?
 7                    MR. FREY:    Yes.
 8                    VERIFIER:    You're the account holder
 9   or the spouse?
10                    MR. FREY:    Oh, the account holder.
11                    VERIFIER:    I'm going to ask you a few
12   questions to confirm the application details with
13   you.    Please respond to the following with a clear
14   yes or no.
15                    Are you --
16                    MR. FREY:    Okay.
17                    VERIFIER:    -- over 18 years of age?
18                    MR. FREY:    Yes.
19                    VERIFIER:    Are you currently
20   participating in the customer assistance program CAPS
21   with the local utility?
22                    MR. FREY:    No.
23                    VERIFIER:    Great.   Thank you.
24                    I just need to review the application
25   details.


                      Stratos Legal, A Veritext Company
                                800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 44 of 49
                          Jon Frey Phone Recording

                                                                          Page 18
 1                   Direct Energy will provide electricity
 2   generation service at a fixed rate of 8.59 cents per
 3   kilowatt-hour for a 36 monthly billing cycle with a
 4   cancellation fee of zero dollars.      This rate excludes
 5   applicable sales tax and utility charges.
 6                   Do you understand?
 7                   MR. FREY:   Yes.
 8                   VERIFIER:   Between 30 and 60 days
 9   prior to the end of your fixed rate term, Direct
10   Energy will send you a renewal notice.       Direct Energy
11   will send you a notice with a new offer.       If you do
12   not respond to that notice, your contract will
13   automatically renew at the new rate.
14                   Do you understand?
15                   MR. FREY:   Yes.
16                   VERIFIER:   Do you accept the terms of
17   this offer and agree to become a Direct Energy
18   customer?
19                   MR. FREY:   Say that again?
20                   VERIFIER:   Do you accept the terms of
21   this offer and agree to become a Direct Energy
22   customer?
23                   MR. FREY:   Yes.
24                   VERIFIER:   Okay.    We're almost
25   finished.   I just need to read back your account


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 45 of 49
                            Jon Frey Phone Recording

                                                                          Page 19
 1   information.
 2                     Your electric account number is
 3

 4                     MR. FREY:   Yes.
 5                     VERIFIER:   Is the electric account
 6   service address                          Philadelphia, PA,
 7   19134?
 8                     MR. FREY:   Yes.
 9                     VERIFIER:   I show your billing address
10   to be the same as your service address?
11                     MR. FREY:   Yes.
12                     VERIFIER:   The name on the bill for
13   this address is Jon, that's J like Julie, O like
14   Oscar, H like Henry, N like Nancy, last name --
15                     MR. FREY:   Yes.
16                     VERIFIER:   -- Frey, F like Frank, R
17   like Robert, E like Everett, Y like yellow?
18                     MR. FREY:   Yes.
19                     VERIFIER:   What is your E-mail
20   address?
21                     MR. FREY:              @outlook.com.
22                     VERIFIER:   Okay.   That's



24   at outlook.com?
25                     MR. FREY:   Correct.


                       Stratos Legal, A Veritext Company
                                 800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 46 of 49
                           Jon Frey Phone Recording

                                                                          Page 20
 1                   VERIFIER:     Direct Energy will mail you
 2   a letter and written agreement confirming the terms
 3   and conditions that was discussed with you today.
 4   You are allowed three business days from the receipt
 5   of the agreement to change your mind and stop this
 6   agreement without penalty by contacting Direct Energy
 7   at 1-888-734-0741 or in writing to the address
 8   provided in the disclosure statement and customer
 9   agreement.   The utility company will also be sending
10   you a letter confirming your enrollment with Direct
11   Energy, and your verification code is                     and
12   that completes the verification.
13                   MR. FREY:     Okay.
14                   VERIFIER:     Thank you for enrolling
15   with Direct Energy.      You've made the right choice.
16   Have a great day.
17                   MR. FREY:     Thank you.
18                   VERIFIER:     You're welcome.     Bye-bye.
19                   MR. FREY:     Bye.
20                   SARAH:     Okay.     Jon, this is Sarah
21   again.   Verification is complete.        Did you have any
22   questions for me.
23                   MR. FREY:     Will I get this
24   confirmation E-mailed to me?
25                   SARAH:     You sure will.     You're going


                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 47 of 49
                            Jon Frey Phone Recording

                                                                          Page 21
 1   to be receiving that, Jon, in the next three to five
 2   business days, and again --
 3                    MR. FREY:   By -- by E-mail or regular?
 4                    SARAH:   Oh, yes.   Actually, I should
 5   say that, too.     Through your E-mail.    You're going to
 6   get it through the E-mail and through the mail.
 7                    MR. FREY:   Okay.
 8                    SARAH:   So it looks like you'll be
 9   getting it a lot sooner with your E-mail, you know,
10   so -- and then they're going to have the toll --
11   they're going to have a toll free number so if you
12   have any questions, you know, they'll give you the
13   hours to post it so feel free to call at any time
14   with any questions, and did you want your
15   verification code again, or it will show up in your
16   paperwork as well.
17                    MR. FREY:   I'm -- I'm sorry.     Say that
18   again?
19                    SARAH:   Did you want me to give you
20   your verification code again, or did you want to wait
21   for -- go ahead.
22                    MR. FREY:   I -- I already have it.       I
23   was just wondering if I would get a confirmation
24   by -- by E-mail.
25                    SARAH:   You sure will.    It will come


                      Stratos Legal, A Veritext Company
                                800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 48 of 49
                          Jon Frey Phone Recording

                                                                          Page 22
 1   by E-mail and it will come by mail.
 2                   MR. FREY:   Okay.
 3                   SARAH:   So you're going to be covered
 4   both ways, and, Jon, thank you for your patience
 5   here, too, with me, and you've been just an absolute
 6   pleasure, and I hope you have a wonderful day, and
 7   thank you for becoming a Direct Energy customer, Jon.
 8                   MR. FREY:   Thank you.
 9                   SARAH:   All right.    Take care.
10                   MR. FREY:   All right. Bye-bye.
11                   SARAH:   All right.    Bye-bye.
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                     Stratos Legal, A Veritext Company
                               800-971-1127
       Case 2:18-cv-04375-CMR Document 4-2 Filed 11/07/18 Page 49 of 49
                            Jon Frey Phone Recording

                                                                          Page 23
 1   STATE OF TEXAS
 2   COUNTY OF HARRIS
 3                       REPORTER'S CERTIFICATE
 4             TRANSCRIPTION OF JON FREY PHONE RECORDING
 5        I, the undersigned Certified Shorthand Reporter
 6   in and for the State of Texas, certify that the
 7   recorded conversation in the foregoing pages is
 8   transcribed accurately to the best of my ability to
 9   hear and understand the recorded audio.
10        I further certify that I am neither attorney or
11   counsel for, related to, nor employed by any parties
12   to the action in which this testimony is taken and,
13   further, that I am not a relative or employee of any
14   counsel employed by the parties hereto or financially
15   interested in the action.
16        SUBSCRIBED AND SWORN TO under my hand and seal
17   of office on this the          day of                      ,
18         .
19

20

21                                Vickie G. Hildebrandt, CSR
                                  Texas CSR 1363
22                                Expiration: 12/31/19
                                  STRATOS LEGAL SERVICES, LP
23                                Firm Registration No. 484
                                  4295 San Felipe, Suite 125
24                                Houston, Texas 77027
                                  713.481.2180
25



                       Stratos Legal, A Veritext Company
                                 800-971-1127
